Citation Nr: 0100730	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of radiation exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
depressive neurosis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a femoral nerve injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959.

Service connection was initially denied for residuals of 
radiation exposure by a January 1976 rating decision.  
Thereafter, this decision was upheld by several subsequent 
rating decisions, including one issued in February 1996.  It 
appears that the veteran initiated an appeal to this rating 
decision, but specifically withdrew his appeal in August 
1996.  38 C.F.R. § 20.204 (2000).

Service connection was previously denied for a nervous 
condition, to include depressive neurosis, by an August 1984 
decision of the Board of Veterans' Appeals (Board).  The 
February 1996 rating decision also found that no new and 
material evidence had been submitted to reopen a claim of 
service connection for depressive neurosis, and the veteran 
did not perfect or even initiate an appeal on this issue.

This matter is before the Board from June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran provided testimony at a personal hearing 
conducted before the RO in October 1999, a transcript of 
which is of record.

The Board notes that in the June 1998 rating decision, the RO 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for residuals of 
radiation exposure.  However, in the July 1999 Statement of 
the Case, the RO made no mention of new and material 
evidence, and proceeded to deny the underlying claim as not 
well grounded.  With regard to the depressive neurosis claim, 
the RO denied the claim as not well grounded, but also noted 
the prior denials.  Thus, it appears that the RO made an 
implicit determination that new and material evidence had 
been submitted to reopen both claims.  Despite this implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-
92.

As an additional matter, the Board notes that the veteran 
also perfected an appeal to a January 1997 rating decision 
which found that he was not entitled to a disability rating 
in excess of 10 percent for peptic ulcer disease.  However, 
an increased rating of 20 percent was granted by a September 
1997 Supplemental Statement of the Case.  In October 1997, 
the veteran submitted a statement withdrawing his peptic 
ulcer claim from appeal.  38 C.F.R. § 20.204.

The veteran's 38 U.S.C.A. § 1151 claim is addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  It was determined in a February 1996 rating decision that 
new and material evidence had not been submitted to reopen 
claims of service connection for residuals of radiation 
exposure and depressive neurosis.  The record reflects that 
the veteran initiated an appeal to the radiation residuals 
claim, but withdrew the appeal in August 1996.

2.  The evidence submitted to reopen the veteran's claims of 
service connection for residuals of radiation exposure and 
depressive neurosis either does not bear directly and 
substantially upon the specific matters under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of either claim.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision finding that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for residuals of radiation 
exposure and depressive neurosis is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.204, 20.1103 (1996 and 
2000).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
residuals of radiation exposure, the benefit sought on appeal 
is denied.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
depressive neurosis, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his January 1956 enlistment 
examination.  His service medical records from June 1959 note 
a nervous condition, and that he had a nervous stomach.  He 
was subsequently diagnosed with an ulcer.  Further, records 
from November 1959 note that the veteran was a nervous 
individual.  Nevertheless, these records show no competent 
medical diagnosis of an acquired psychiatric disorder.  
However, these records do reflect that he was exposed to 
radiation from April 10, 1958, to May 22, 1958.  
Specifically, these records reflect that he was exposed to 
Gamma radiation, and that the accumulative total dose was 546 
mr.  No disability attributed to radiation exposure was 
diagnosed in these records.  On his December 1959 release 
from active duty examination, the veteran's psychiatric 
condition was clinically evaluated as normal.  

By a statement dated in May 1975, the veteran reported that 
he was seeking advice and medical help for illness which was 
incurred while on active duty.  He asserted that he was 
exposed to radiation in Operation HARDTACK in the Spring of 
1958, and that this resulted in a stomach ulcer, loss of 
hair, and deterioration of his bones and teeth.  

The evidence submitted in support of the veteran's claim 
included a Certificate of Participation in Operation HARDTACK 
in the Spring of 1958.

The evidence on file also included a September 1975 private 
medical statement from a Dr. Livingston, and supporting 
treatment documents.  Dr. Livingston reported that his 
records showed that he had treated the veteran on only three 
occasions from December 1973 to October 1974, for flu, 
enteritis, and severe nervousness/anxiety.  Nothing in this 
statement indicates that the veteran had any medical problems 
due to his in-service radiation exposure.

It is noted that the veteran also reported treatment at East 
Town Hospital in 1969 for ulcer and bone deterioration.  
However, in October 1975, this facility reported that the 
records for this period were now on microfilm and that they 
had no way of reproducing them.

Various VA medical records were also obtained that covered a 
period from September to November 1975.  Among other things, 
these records show treatment for the veteran's ulcer.  For 
example, a September to October 1975 Report of VA 
Hospitalization shows diagnoses of prepuloric small gastric 
ulcer, healing; right inguinal pain of unknown etiology; and 
periodontal disease.  Nothing in these records indicates that 
the veteran had any medical problems due to his in-service 
radiation exposure.

The veteran underwent a VA medical examination in December 
1975.  It is noted that the examiner indicated that the 
September to October 1975 Report of VA Hospitalization was 
reviewed.  Additionally, the veteran reported that he was 
treated at a private hospital in California for ulcers and 
nerves.  Following examination of the veteran, the examiner 
concluded that there was no evidence of radiation exposure 
(1958) residuals.  The examiner also stated that the veteran 
had natural baldness, and that the veteran had had recent 
teeth extractions.

By a January 1976 rating decision, the RO granted service 
connection for peptic ulcer disease, but denied service 
connection for residuals of radiation exposure finding that 
there was no evidence of any associated abnormality.

It is noted that various VA and private medical records were 
subsequently added to the file concerning the veteran's 
service-connected peptic ulcer disease, as well as 
nonservice-connected low back problems.  These records 
contain no pertinent findings regarding the issues currently 
on appeal to the Board.

A February 1983 report of private hospitalization noted, 
among other things, that the veteran suffered from a 
component of depressive neurosis and that this seemed to 
aggravate him.  These records also show findings of anxiety 
depression, and depressive neurosis.  However, nothing in 
these records related these problems to the veteran's period 
of active duty.

Service connection was denied for depressive neurosis by a 
July 1983 rating decision.  It was found that a nervous 
condition (depressive neurosis) was not diagnosed while the 
veteran was on active duty and was not shown to be related to 
the veteran's service-connected peptic ulcer disease.

The veteran appealed the denial of service connection for a 
nervous condition, to include depressive neurosis, to the 
Board.

At an August 1983 personal hearing, the veteran contended, in 
part, that he developed a nervous disorder as a result of his 
radiation exposure during service.  He testified that the 
radiation turned his teeth into "chalk" and made him feel 
real nervous.  Further, he indicated that he had been treated 
for nervous problems ever since his discharge from service, 
and that he would attempt to get records to establish 
continuity.  

Additional VA medical records were subsequently obtained that 
covered a period from December 1982 to August 1983.  These 
records show, among other things, that the veteran received 
treatment in the mental health clinic for life circumstance 
problem.  Records from July 1983 show an assessment of 
subjective depression.  Subsequent records from August 1983 
noted, in part, that there was no evidence of psychosis.

In the August 1984 decision, the Board denied entitlement to 
service connection for a nervous disability.  The Board noted 
that it had carefully reviewed the evidence of record, 
including the service medical records and the reports of 
treatment following separation from active service.  Based on 
this evidence, the Board found that no psychoneurosis was 
demonstrated in service, and that there was no etiological 
relationship between the veteran's current neurosis and his 
exposure to radiation in service.

In August 1986, the veteran requested that his claims of 
service connection for radiation exposure and a nervous 
condition be reopened.  Thereafter, additional VA medical 
records were added to the file that covered a period from 
July 1983 to June 1986.  Among other things, these records 
show that the veteran continued to receive treatment at the 
mental health clinic.  However, nothing in these records 
related these problems to the veteran's period of active 
duty, nor do these records indicate that the veteran had any 
medical problems due to his in-service radiation exposure.

By correspondence dated in November 1986, the veteran was 
requested to inform VA what specific condition he was 
claiming was due to his exposure to radiation.  The veteran 
was also informed that if he did not submit new evidence 
within 60 days, that his claim would be discontinued.  

No response appears to be on file from the veteran in regard 
to the November 1986 correspondence.  In fact, his next 
communication was received in May 1988.  At that time, he 
reported that his peptic ulcer and nervous condition were 
caused by his in-service radiation exposure.  

Private medical records were subsequently added to the file 
from a Dr. Sanders which covered a period from March to April 
1987.  These records show that the veteran was diagnosed with 
dysthymic disorder secondary to multiple physical disorders.  

In an August 1988 statement, the veteran contended that he 
developed a nervous condition, peptic ulcer, a heart 
condition, arthritis, and bone problems as a result of his 
in-service radiation exposure.

Additional medical records were added to the file from MHMR 
which cover a period from February to April 1987.  These 
records show treatment for psychiatric problems.  An initial 
evaluation report noted that the veteran stated that he had 
had nervousness since 1958 when he was exposed to radiation, 
and that he had multiple physical problems which he dated 
back to his radiation exposure.  Diagnostic assessment 
included dysthymic disorder, generalized anxiety disorder, 
and panic disorder.  

Private medical records were also added to the file from the 
University of Texas Health Center, dated in December 1987.  
These records show treatment for heart problems, to include 
angina.  However, these records contain no competent evidence 
relating the disorder to the veteran's period of active duty, 
to include his radiation exposure therein.

Additional VA medical records were added to the file that 
cover a period from February 1987 to August 1988.  These 
records show, among other things, that the veteran continued 
to receive treatment for psychiatric problems.  

Service connection continued to be denied for residuals of 
radiation exposure by a January 1989 rating decision.  It was 
determined that a review of all the available medical 
evidence in the veteran's file failed to confirm the current 
existence of a chronic radiogenic disease.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

Following the January 1989 rating decision, private medical 
records were added to the file from a Dr. Lyles, which cover 
a period from September to November 1988.  These records show 
treatment for actinic keratosis of the left forehead, and 
squamous cell carcinoma of the right forearm.  

A February 1993 confirmed rating decision is on file which 
continued the denial of service connection for residuals of 
radiation exposure.  The veteran was informed of this 
decision by correspondence dated in March 1993.

In October 1993, the veteran provided testimony at a personal 
hearing regarding his claim of entitlement to service 
connection for residuals of exposure to ionizing radiation.  
The veteran described the circumstances of his in-service 
radiation exposure, as well as his various post-service 
medical problems.  Additionally, it was asserted that the 
veteran's service medical records showed that he had a 
nervous condition since his period of active duty. 

Additional medical records were obtained from the University 
of Texas which covered a period from December 1987 to July 
1991.  These records primarily show treatment for heart and 
left shoulder problems, and contain no pertinent findings 
regarding the issues on appeal.

VA medical records were also obtained that covered a period 
from September 1990 to December 1993.  These records 
primarily show treatment for stomach and heart problems, to 
include angina, but contain no pertinent findings regarding 
the issues on appeal.

By a letter dated in January 1996, the Defense Nuclear Agency 
(DNA) noted that historical records confirmed that the 
veteran was present at Operation HARDTACK I, a U.S. 
atmospheric nuclear test series conducted from April to 
October 1958.  DNA also reported that a careful search of 
dosimetry data revealed a recorded dose of 0.546 rem gamma, 
and that a scientific dose reconstruction indicated that the 
veteran would have received an additional probable dose of 
0.2 rem gamma.  The veteran's total dose (0.746 rem gamma) 
had an upper bound of 0.9 rem gamma.  Moreover, DNA stated 
that a scientific dose reconstruction indicated that due to 
the distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
Further, DNA reported that internally deposited radioisotopes 
in the body at levels associated with those experienced at 
atmospheric nuclear testing would present minimal dose to the 
skin.  Also, there was no evidence to suggest that skin 
cancer was associated with radiation doses (external or 
internal) at the levels received by participants in 
atmospheric nuclear testing.  It was noted that studies of 
medical treatments involving high, large-area skin doses had 
implied a qualitative relationship between skin exposures on 
the order of 1000 rem and statistical increases in skin 
cancer, but these dose levels were at least two orders of 
magnitude above those received by almost all nuclear test 
participants.  It was further noted that the National Council 
on Radiation Protection and Measurements (NCRP) had found the 
skin cancer risk to be extremely small from high, large-area 
skin doses as well as from high-intensity localized exposure 
(as from hot particle contamination) to small areas of skin.  
The NCRP's recommendations on limiting such exposure were 
based on preventing acute deep ulceration of the skin, which 
followed erythema (reddening) within months of severe 
exposure.  The occurrence of erythema was very rare among 
nuclear test participants, and deep ulceration as a sequela 
(resulting condition) was not reported.  Accordingly, it was 
stated that an elevated incidence of skin cancer was not 
indicated as a consequence of radiation exposure to nuclear 
test participants.

In a February 1996 rating decision, it was determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for depressive neurosis, nor for 
loss of teeth secondary to radiation exposure.  

The record indicates that the veteran initiated an appeal as 
to the denial of service connection for residuals of 
radiation exposure, as a Statement of the Case was issued in 
March 1996.  Granted, the Statement of the Case reported that 
the appeal was from a March 1993 rating decision, and that a 
Notice of Disagreement was received in October 1993.  
Regardless, the veteran submitted a statement in August 1996 
that he was withdrawing his appeal for service connection for 
residuals of exposure to ionizing radiation, including loss 
of teeth.

Following the February 1996 rating decision, additional VA 
medical records were added to the file which covered a period 
from August 1994 to September 1999.  These records show 
treatment for various medical problems, including 
stomach/abdominal problems, low back problems, and heart 
problems to include findings of coronary artery disease.  
Records from April, September, and October 1998 note 
treatment for skin cancer.  In April 1998 he had a lesion on 
the right ear, which was described as a classic appearance of 
keratoacanthoma.  The records from September and October 1998 
show, in part, an excision of a lesion on the right lower 
eyelid.  With respect to the depressive neurosis claim, it is 
noted that records from April 1996 state that the veteran's 
medical problems included this disability.  Records from 
August 1996 show that the veteran complained, in part, of 
nervous twitches since military service.  An October 1998 
psychology consult note reflects that the veteran reported 
chronic depression and anxiety "ever since service."  He 
reported that he was exposed to radiation in the military and 
was treated for anxiety (nervousness).  Nevertheless, his 
claim for benefits had been continually denied.  Diagnostic 
assessment was depressive disorder, not otherwise specified.  
Records from June 1999 also note depression.  However, no 
competent medical opinion is contained in these records to 
the effect that the veteran has a current psychiatric 
disorder that was incurred while on active duty.  Further, 
nothing in these records indicates that the veteran has any 
current medical disabilities due to his in-service radiation 
exposure.

The Board notes that the veteran provided testimony at a July 
1997 personal hearing regarding his claim for a disability 
rating in excess of 10 percent for peptic ulcer disease.  
However, it is noted that the veteran testified that he had 
nervous problems ever since his in-service radiation 
exposure.

At his October 1999 personal hearing, the veteran testified 
that he was exposed to radiation in service, and that he was 
treated for nervousness and a nervous stomach shortly 
thereafter.  He also described his current treatment for 
depressive neurosis.  Regarding his radiation exposure claim, 
the veteran testified that his peptic ulcer, nervousness, and 
skin cancer were due to his in-service radiation exposure.  


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  However, no 
such duty exists for previously disallowed claims except when 
new and material evidence has been presented or secured.  Id. 
to be codified at 38 U.S.C.A. § 5103A(f).

A veteran who, during active or reserve military, naval, or 
air service, participated in a radiation risk activity, and 
has a disease listed at 38 C.F.R. § 3.309(d), shall be 
presumed to have been exposed during such service to 
radiation, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such radiation during 
that service.  38 C.F.R. § 3.307.  If a veteran was exposed 
to radiation during active military, naval, or air service, 
and the disease is listed at 38 C.F.R. § 3.309(d), the 
disease shall be service-connected, even if there is no 
record of such disease during service.  The diseases listed 
at 38 C.F.R. § 3.309(d) include: leukemia, thyroid cancer, 
breast cancer, cancer of the pharynx, esophagus cancer, 
stomach cancer, small intestine cancer, pancreatic cancer, 
multiple myeloma, lymphomas (except Hodgkin's disease), bile 
duct cancer, gall bladder cancer, urinary tract cancer (which 
means the kidneys, renal pelves, urinary bladder, and 
urethra), prostate cancer, cancer of the salivary glands, and 
primary liver cancer.

Under 38 C.F.R. § 3.311(b)(2), in cases where a veteran has 
been exposed to ionizing radiation, where a radiogenic 
disease is first manifested after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.  However, the Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to radiation is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In response to the Combee decision, VA added a provision to 
38 C.F.R. § 3.311 which states that if a claim is based on a 
disease other than one of those listed in paragraphs (b)(2) 
or (b)(3) of this section, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).


A.  Residuals of Radiation Exposure

Analysis.  The veteran's claim of entitlement to service 
connection for residuals of radiation exposure was previously 
denied because there was no medical evidence that the veteran 
had a disability that was due to radiation exposure.  At the 
time of the prior denial, there was no dispute that the 
veteran participated in a radiation-risk activity during his 
period of active duty.  In fact, it was specifically noted 
that the veteran participated in Operation HARDTACK.  See 
38 C.F.R. § 3.309(d)(3)(v)(O).

In the instant case, the Board finds that there is still no 
competent medical evidence that the veteran has a current 
disability due to his in-service radiation exposure.  None of 
the additional medical records submitted since the last prior 
denial shows a diagnosis of a disability recognized as a 
radiation-related disability under 38 C.F.R. § 3.309(d), nor 
is there any competent medical evidence which relates any of 
his current medical disabilities to his in-service radiation 
exposure.  Consequently, the Board finds that the additional 
medical records are cumulative of those on file at the time 
of the last prior denial.

The Board acknowledges that the veteran has asserted that his 
peptic ulcer disease, depressive neurosis, and skin cancer 
are due to his in-service radiation exposure.  With respect 
to his peptic ulcer disease and depressive neurosis, the 
Board notes that the veteran made similar assertions at the 
time of the prior denials.  As such, these contentions are 
not new.  Further, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also notes 
that the veteran has already been granted service connection 
for his peptic ulcer disease on a direct basis since he was 
diagnosed with the disability while on active duty.  
Moreover, with regard to the veteran's depressive neurosis, 
no competent medical evidence has been submitted to support 
the veteran's contention that this disability is due to his 
in-service radiation exposure.  

There is no dispute that the medical records show that the 
veteran has been treated for skin cancer.  However, skin 
cancer is not one of the presumptive disabilities recognized 
as being related to radiation exposure under 38 C.F.R. 
§ 3.309(d).  Further, the veteran has submitted no competent 
medical evidence which relates his skin cancer to his period 
of active duty, to include radiation exposure therein.

As no competent medical evidence has been submitted that the 
veteran has a current disability due to in-service radiation 
exposure, it is axiomatic that the additional evidence does 
not provide a "more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
..."  Hodge at 1363.  Therefore, for the reasons stated above, 
the Board finds that the additional evidence submitted to 
reopen the veteran's claim of service connection for 
residuals of radiation exposure either does not bear directly 
and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim; i.e., new and material 
evidence has not been submitted.  38 C.F.R. § 3.156(a).



B.  Depressive Neurosis

Analysis.  The veteran's claim of entitlement to service 
connection for depressive neurosis was previously denied 
because, even though his service medical records noted 
nervousness during service, there was no competent diagnosis 
of an acquired psychiatric disorder during service, nor was 
there competent evidence which related his current 
psychiatric disorder (depressive neurosis) to his period of 
active duty.

As noted above, the veteran's assertions that his depressive 
neurosis is due to his in-service radiation exposure are 
similar to those made at the time of the prior denials.  
Thus, these contentions are not "new."  Further, the 
additional medical records submitted to reopen the claim 
contain no competent opinion which supports this assertion; 
no competent medical opinion is on file which relates the 
veteran's current depressive neurosis to his period of active 
duty, to include his radiation exposure therein.  
Consequently, the Board finds that the additional evidence is 
cumulative of that on file at the time of the last prior 
denial.  

As previously stated, the RO appears to have made an implicit 
determination that new and material evidence had been 
submitted to reopen both the radiation residuals and 
depressive neurosis claims.  Here, for the reasons stated 
above, the Board has determined that no new and material 
evidence has been submitted.  When the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that the veteran has not been 
prejudiced by this decision because, by treating the claims 
as if new and material evidence had been submitted, the RO 
gave the veteran more of a benefit than he was entitled to in 
the instant case.  Moreover, inasmuch as the veteran has not 
submitted new and material evidence in support of his 
requests to reopen his claims of service connection for 
residuals of radiation exposure, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett, supra.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  However, this 
new law specifically provides that, with respect to 
disallowed claims, that "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured..."  Pub. L. No. 106-475, to be codified 
at 38 U.S.C.A. § 5103A(f).  Here, for the reasons stated 
above, the Board has already determined that new and material 
evidence has not been submitted.  Thus, this new law provides 
no additional benefit to the veteran regarding his radiation 
residuals and depressive neurosis claims.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of radiation exposure, the benefit sought on appeal is 
denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for depressive 
neurosis, the benefit sought on appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran has alleged that he sustained a femoral nerve 
injury as a result of a cardiac catheterization and stent 
placement he underwent in September 1996 at a VA Medical 
Center.  The RO denied the veteran's claim on the basis that 
the medical evidence showed no evidence of a femoral nerve 
injury with any relationship to VA treatment.  However, as 
indicated above, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board acknowledges that the RO did not deny the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a femoral nerve injury as not well grounded.  
Nevertheless, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; see also VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
the Board is of the opinion that a remand is required in the 
instant case.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for a femoral nerve 
injury.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 and 
00-92, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his  representative should be provided with a 
Supplemental Statement of the Case.  This document must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  With respect to the above remand directives, it was 
held in Stegall v. West, 11 Vet. App. 268 (1998) that a 
remand by the Board confers on a veteran or other claimant 
the right to VA compliance with the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
the terms of such an order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



